ORDER
PER CURIAM.
Malcolm Jackson, Defendant, appeals from the judgment entered after his jury conviction for unlawful use of a weapon and second degree drug trafficking. We have reviewed the briefs of the parties and the record on appeal and find no error of law, plain or otherwise. An extended opinion would serve *916no jurisprudential purpose. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).